                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


WILLIAM S. RITTER, JR.,                               :       No. 3:15cv1235
                    Petitioner                        :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :(Magistrate Judge Carlson)
JOHN TUTTLE, et al.,                                  :
                               Respondents :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 14th day of December 2018, it is hereby ORDERED
as follows:

       1) The petitioner’s objections to the magistrate judge’s report and
       recommendation (Doc. 44) are OVERRULED;

       2) The magistrate judge’s report and recommendation (Doc. 43) is
       ADOPTED in that William S. Ritter, Jr.’s habeas corpus petition is DENIED;

       3) For the reasons set forth in the accompanying memorandum, we
       decline to issue a certificate of appealability; and

       4) The Clerk of Court is directed to close this case.

                                                             BY THE COURT:



                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
